Citation Nr: 0314029	
Decision Date: 06/26/03    Archive Date: 06/30/03	

DOCKET NO.  99-23 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to  
reopen a claim of entitlement to service connection for an 
eye disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jungle rot. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of toxic substance injury. 

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome. 

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
foot and ankle disorders. 

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle sprain.   

10. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability manifested by drainage of enlarged node of the 
left axilla. 

11. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
vasectomy. 

12. Entitlement to an increased (compensable) rating for 
hearing loss. 

13. Entitlement to an increased (compensable) rating for 
hemorrhoids. 

(The issues of entitlement to increased (compensable) ratings 
for inguinal hernia and tinea pedis will be the subject of a 
separate board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran retired from active service in August 1980, after 
approximately 22 years and 6 months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  An unappealed January 1981 RO decision denied service 
connection for an eye disorder, a heart disorder, ulcers, and 
jungle rot.  

2.  An unappealed September 1997 RO decision found that new 
and material evidence had not been submitted to reopen claims 
of service connection for residuals of a head injury and 
residuals of toxic substance injury, and denied service 
connection for bilateral carpal tunnel syndrome, left foot 
and ankle disorders, right ankle sprain, disability 
manifested by drainage of enlarged node of the left axilla, 
and vasectomy.  

3.  Evidence received since the January 1981 RO decision is 
new and bears directly and substantially on the issue of 
service connection for jungle rot and is so significant that 
it must be considered in order to fairly decide the merits of 
this claim.  

4.  Currently manifested dermatophytosis (tinea corporis, 
tinea pedis) was first manifest during active service.

5.  Evidence received since the January 1981 RO decision is 
not new and does not bear directly and substantially on the 
matters of service connection for an eye disorder, a heart 
disorder and ulcers.  

6.  Evidence received since the September 1997 RO decision is 
not new and does not bear directly and substantially on the 
matters of service connection for residuals of a head injury, 
residuals of toxic substance injury, bilateral carpal tunnel 
syndrome, left foot and ankle disorders, right ankle sprain, 
disability manifested by drainage of enlarged node of the 
left axilla, and vasectomy, and is not so significant it must 
be considered in order to fairly decide the merits of these 
claims.  

7.  The veteran's service-connected bilateral hearing loss is 
manifested by no worse than Level III hearing in the poorer 
ear and Level I hearing in the better ear.  

8.  The veteran's hemorrhoids are manifested by frequent 
recurrences with episodic bleeding, but secondary anemia or 
fissures are not shown.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, the 
January 1981 RO decision is final, and the claim of 
entitlement to service connection for an eye disorder is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002). 

2.  New and material evidence has not been received, the 
January 1981 RO decision is final, and the claim of 
entitlement to service connection for a heart disorder is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. § 3.156.

3.  New and material evidence has not been received, the 
January 1981 RO decision is final, and the claim of 
entitlement to service connection for ulcers is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. 
§ 3.156. 

4.  A January 1981 RO decision denying service connection for 
jungle rot is final; new and material evidence has been 
received, and the claim of entitlement to service connection 
for jungle rot is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7105; 38 C.F.R. § 3.156.

5.  Dermatophytosis (tinea corporis, tinea pedis) was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002). 

6.  New and material evidence has not been received, the 
September 1997 RO decision is final, and the claim of 
entitlement to service connection for residuals of a head 
injury is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105; 38 C.F.R. § 3.156.  

7.  New and material evidence has not been received, the 
September 1997 RO decision is final, and the claim of 
entitlement to service connection for residuals of toxic 
substance injury is not reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7105; 38 C.F.R. § 3.156.  

8.  New and material evidence has not been received, the 
September 1997 RO decision is final, and the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105; 38 C.F.R. § 3.156.  

9.  New and material evidence has not been received, the 
September 1997 RO decision is final, and the claim of 
entitlement to service connection for left foot and ankle 
disorders is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105; 38 C.F.R. § 3.156.  

10.  New and material evidence has not been received, the 
September 1997 RO decision is final, and the claim of 
entitlement to service connection for right ankle sprain is 
not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. § 3.156.  

11.  New and material evidence has not been received, the 
September 1997 RO decision is final, and the claim of 
entitlement to service connection for disability manifested 
by drainage of enlarged node of the left axilla is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. § 3.156.  

12.  New and material evidence has not been received, the 
September 1997 RO decision is final, and the claim of 
entitlement to service connection for vasectomy is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. § 3.156.  

13.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Part 4, Diagnostic Code 6100 
(2002).

14.  The criteria for a 10 percent evaluation for hemorrhoids 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and a November 2002 letter 
informing them regarding evidentiary development under the 
VCAA.  The information contained in these documents informed 
the veteran and his representative of the governing legal 
criteria, the evidence necessary to substantiate the 
veteran's claims, the evidence considered, and the reasons 
for the denial of his claims.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded multiple VA examinations, and 
VA and private treatment records have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

I.  New and Material Evidence

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime service after 
December 31, 1946, and cardiovascular disease or ulcers 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
"material"; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Jungle Rot

Prior to the January 1981 RO decision denying service 
connection for jungle rot, the evidence included the 
veteran's service medical records and the report of a 
November 1980 VA examination reflecting an assessment that 
included tinea pedis.  There was no evidence identifying any 
post service skin disability as jungle rot.  

The additional evidence added to the record since the January 
1981 RO decision includes the report of an April 2000 VA 
dermatology examination that indicates that the veteran has 
recurrent dermatophytosis (tinea corporis and tinea pedis).  
The examiner indicates that this is the same as jungle rot.  

In light of additional evidence identifying current 
disability as being the same as jungle rot, the Board 
concludes that this evidence is new.  Further, it is as least 
as likely as not that the veteran's currently manifested 
dermatophytosis, which includes tinea corporis and tinea 
pedis, for which service connection has already been granted, 
is related to the veteran's active service.  Therefore, 
service connection for dermatophytosis (tinea corporis and 
tinea pedis) is warranted.  

Remaining New and Material Evidence Issues

The evidence of record prior to the January 1981 RO decision 
denying service connection for an eye disorder, a heart 
disorder, ulcers, residuals of a head injury, and residuals 
of a toxic substance injury included service medical records 
and a 1980 VA examination report.  Evidence of record prior 
to the September 1997 RO decision denying service connection 
for residuals of a head injury, residuals of a toxic 
substance injury, bilateral carpal tunnel syndrome, left foot 
and ankle disorders, right ankle sprain, disability 
manifested by drainage of enlarged node of the left axilla, 
and vasectomy, included the above and post service treatment 
records.  

The post service records did indicate that the veteran had 
bilateral carpal tunnel syndrome at the time of the September 
1997 RO decision, but there was no evidence that the veteran 
then had residuals of any inservice head injury, residuals of 
any inservice toxic substance injury, left foot and ankle 
disorders related to service, right ankle sprain related to 
service, current disability manifested by drainage of 
enlarged node of the left axilla, or disability related to 
inservice vasectomy.  

Additional evidence has been added to the record since the 
January 1981 and September 1997 RO decisions, but none of the 
additional evidence provides further information regarding 
the circumstances of the origin of any eye disorder, heart 
disorder, ulcers, residuals of a head injury, residuals of 
toxic substance injury, left foot and ankle disorders, right 
ankle sprain, disability manifested by drainage of enlarged 
node of the left axilla, or disability related to inservice 
vasectomy.  Since there is no new evidence that provides a 
more complete picture of the circumstances surrounding the 
origin of any of these injuries or disabilities, none of this 
evidence bears directly and substantially upon the specific 
matter under consideration.  

A September 2001 letter from Roland Rivard, M.D., a private 
physician, reflects that the veteran has bilateral carpal 
tunnel syndrome and that the estimated dates of onset were 
1993 for the right side and 1996 for the left side, when the 
veteran was a training instructor for the U.S. Army.  This 
evidence corresponds to the evidence that was of record prior 
to the 1997 RO decision with respect to the date of onset and 
etiology for the veteran's bilateral carpal tunnel syndrome.  
It indicates that the veteran was a training instructor for 
the U.S. Army, but it does not indicate that the veteran was 
on active duty at the time and the record is clear that the 
veteran's active service terminated with his retirement in 
1980.  Therefore, this evidence does not bear directly and 
substantially upon the specific matter of the date of onset 
of the veteran's bilateral carpal tunnel syndrome because it 
does not provide a more complete picture of any circumstances 
surrounding the origin of any bilateral carpal tunnel 
syndrome.

The veteran, as a lay person, is not qualified to offer a 
medical diagnosis or etiology, because he does not have such 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Since the additional evidence, with the exception of the 
issue of service connection for jungle rot, is not new and 
does not contribute to a more complete picture of the 
circumstances surrounding the origin of any of the remaining 
disabilities it is not so significant that it must be 
considered in order to fairly decide the merits of these 
claims.  Accordingly, new and material evidence with respect 
to the claims, with the exception of service connection for 
jungle rot, has not been submitted.  The January 1981 and 
September 1987 RO decisions are final and the claims of 
entitlement to service connection for an eye disorder, a 
heart disorder, ulcers, residuals of a head injury, residuals 
of toxic substance injury, bilateral carpal tunnel syndrome, 
left foot and ankle disorders, right ankle sprain, disability 
manifested by drainage of enlarged node of the left axilla, 
and vasectomy are not reopened.  

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Hearing Loss

Under the relevant schedular criteria for the evaluation of 
hearing loss the Board's determination of the degree of 
hearing impairment resulting from service-connected defective 
hearing is based on the results of controlled speech 
discrimination tests together with the average hearing 
threshold as measured by pure tone audiometry at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  The 
Rating Schedule establishes 11 levels of auditory acuity, 
designated from level I for essentially normal hearing to 
level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Code 6100.  

The report of a March 2000 VA audiology examination reflects 
the pure tone thresholds at the designated frequencies were 
35, 60, 70, and 60 on the right and 35, 45, 80, and 85 on the 
left.  The average pure tone threshold on the right was 56 
and on the left 61.  There was 92 percent speech 
discrimination on the right and 88 percent on the left.  

The above examination report reflects that the scores 
correspond with Level I hearing on the right and Level III 
hearing on the left.  Based on a mechanical application of 
the hearing test findings to the applicable criteria, a 
preponderance of the evidence is against a compensable 
evaluation because a noncompensable evaluation is to be 
assigned where there is Level III hearing in the poorer ear 
and Level I hearing in the better ear.  In the absence of any 
competent medical evidence indicating that the veteran has 
greater hearing loss than that found on examination, a 
preponderance of the evidence is against a finding that the 
veteran has greater hearing loss than indicated since all of 
the competent medical evidence supports a finding that he 
does not have hearing loss that is greater than Level III in 
one ear and Level I in another.  Accordingly, a preponderance 
of the evidence is against a compensable evaluation for 
bilateral hearing loss.  

Hemorrhoids

The report of a March 2000 VA examination reflects that the 
veteran reported that he did not have any fecal leakage.  He 
indicated that every 2 to 3 days he would have bright red 
streaky blood on toilet tissue.  There was no evidence of 
fecal leakage and no signs of anemia.  There were no 
fissures.  There were several nontender, nonbleeding 
hemorrhoidal tags at 12 o'clock and extending laterally.  
There was no thrombosis.  There was no evidence of bleeding.  
The diagnosis was external hemorrhoidal disease with episodic 
bleeding.

The veteran's hemorrhoids have been evaluated under the 
provisions of Diagnostic Code 7336 of the Rating Schedule.  
Diagnostic Code 7336 provides that a noncompensable 
evaluation is assigned for mild or moderate hemorrhoids.  A 
10 percent evaluation is assigned for large or thrombotic 
hemorrhoids that are irreducible with excessive redundant 
tissue evidencing frequent recurrence.  A 20 percent 
evaluation is warranted where there is persistent bleeding 
with secondary anemia or with fissures.  

Although the competent medical evidence of record indicates 
that the veteran's hemorrhoids are not thrombotic, the 
veteran has reported, and the competent medical evidence 
indicates, that there is episodic bleeding.  The Board 
concludes that the evidence is in equipoise with respect to 
whether or not symptoms associated with the veteran's 
hemorrhoids more nearly approximate the criteria for a 
10 percent evaluation.  In resolving all doubt in the 
veteran's behalf, a 10 percent evaluation for hemorrhoids 
under Diagnostic Code 7336 is warranted.  However, the 
competent medical evidence indicates that the veteran does 
not have secondary anemia and he does not have fissures.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned herein. 


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for an eye disorder is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for an heart disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for ulcers is denied.

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
jungle rot is granted.

Service connection for dermatophytosis (tinea corporis and 
tinea pedis) is granted.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for residuals of a head injury is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for residuals of toxic substance injury is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for bilateral carpal tunnel syndrome is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for left foot and ankle disorders is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for right ankle sprain is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for disability manifested by drainage of enlarged 
node of the left axilla is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for vasectomy is denied.

An increased (compensable) rating for hearing loss is denied.

An increased evaluation of 10 percent for hemorrhoids is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

